Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 fails to further limit the subject matter of claim 10, because claim 10 which is canceled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koa et al (US 7,572,997 B2 as previously recited) in view of Aurich et al (US 7,009,134 B2 as newly recited) in further view of Hockenberger (US 6,644,565 B2 as previously recited).
With respect to claim 1, Koa et al discloses of a EDM apparatus 10 using a method for forming a hole 20 in a work piece 18 performed by controller 12 coupled to a guide assembly 26 (Col. 3, lines 16-27; Col. 4, lines 35-67; Figures 1-2E), comprising: 
identifying an alignment point (i.e. Koa suggest that the central axis of each hole 20 as shown in Figures 2A-2E of a work piece 18 is the alignment points) of the work piece 18, the alignment point (i.e. Koa suggest that the central axis of each hole 20) being located along a central longitudinal axis (i.e. along the central longitudinal axis of the work piece 18 see Figure 1) of the work piece 18 (Col. 4, lines 53-67; Figure 1); 
positioning, by the guide assembly 26, a first end of an electrode 16 in a direction of the alignment point (i.e. Koa suggest that the central axis of each hole 20) of the work piece 18 (Col. 4, lines 53-67; Figure 1); 
applying, by the controller 12, a first voltage (i.e. such as 180-200 Volts as shown Figures 1-2B; Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 25-52; Figure 1-2B) to the electrode 16 wherein the applied first voltage (i.e. such as 180-200 Volts as shown in Figures 1-2B) generates a spark (Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 25-52; Figures 1-2B); 
i.e. the direction of rotation is perpendicular to the central longitudinal axis; Figures 1-2E) to the central longitudinal axis (i.e. Koa teaches of a downward direction toward the alignment points parallel to and along the central axis of the work piece 18; Col. 3, lines 3-15; Figures 1-2E); 
advancing, by the guide assembly 26, the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a first distance (i.e. the first distance is show as the electrodes transitional positions in Figures 1-2B) wherein advancing the electrode 16 and applying the first voltage (i.e. such as 180-200 Volts as disclosed in Figures 1-2B) create a first orifice section 34 (i.e. the examiner defines first orifice section as a substantially cylindrical top portion of the hole 20; Col 6, lines 45-51. Thus the first section is the top opening of spray hole 34, 36 as shown in Figure 2E of Koa; Col. 5, lines 18-42; Figure 1-2B, 2E); 
applying, by the controller 12, a second voltage (i.e. such as 180-200 or 240 Volts. The first and second voltages can be the equal or different as disclosed in Figures 2B-2C of Koa) to the electrode 16 and modifying one or more operational parameters (i.e. such as modifying the polarity, the voltage, the current, and the depth of electrode, and decreasing charge of voltage or current to create a smaller hole diameter as disclosed in applicant’s specification paragraph; Col. 5, lines 43-58; Col. 6, lines 25-35) of the electrode 16 (Col. 2, line 65 thru Col. 3, line 2; Col. 4, lines 25-52; Figure 1, 1-2C) while the electrode 16 advances toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a second distance (i.e. distance traveled by the electrode along the central axis of the hole 20 being formed as shown in Figures 2B-2C that is different from the electrodes traveled distance as shown in Figures 1-2B) after the electrode 16 advances toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the first distance (.i.e. the first distance is distance the electrode’s position transition as shown in Figures 1-2B; Col. 5, lines 43-58; Figures 1-2C); 
and advancing, by the guide assembly 26, the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the second distance (i.e. The electrodes travel distance as shown in Figures 2B-2C of Koa) wherein advancing the electrode 16 and applying the second voltage (i.e. such as 180-200 or 240 Volts. The first and second voltages can be the equal or different as disclosed in Figures 2A-2C of Koa) create a second orifice section (i.e. the examiner defines second orifice section as the bottom portion of the substantially cylindrical top portion of the hole 20. The second section is located in the middle of the hole 20 that is opposite of the top edge of the substantially cylindrical portion; Col. 4, lines 25-52; Col. 5, lines 59 thru Col. 6, line 12; Col 6, lines 45-51; Figures 1-2C, 2E), wherein the first orifice section 34 (i.e. the inlet opening or substantially cylindrical top portion of the spray hole 34 as shown in Figure 2E of Koa) and the second orifice section (i.e. The bottom portion of the substantially cylindrical portion that is located in the middle section of final orifice 34, 36 in Figure 2E of Koa) form at least a first portion (i.e. the combination of the first orifice section and the second orifice section as shown in Figure 2E of Koa. Koa teaches that the first portion is the entire substantially cylindrical top portion of the hole 20; Col. 6, lines 36-62; Figures 2D-2E) of an orifice 34, 36 comprising a first flow area (i.e. the first section is the first flow area for gases to flow; Figure 2E) associated with the first orifice i.e. the inlet opening or substantially cylindrical top portion of the spray hole 34 as shown in Figure 2E of Koa) and a second flow area (i.e. the second section is the second flow area for gases to flow; Figure 2E) associated with the second orifice section (i.e. The bottom portion of the substantially cylindrical portion that is located in the middle section of final orifice 34, 36 in Figure 2E of Koa), wherein the first flow area (i.e. the first section is the first flow area for gases to flow; Figure 2E) is equal to the second flow area (i.e. Koa discloses that the outer two-thirds of the final hole are substantially cylindrical, and the inner one third of the final hole 20 is substantially conical (i.e. reversed tapered). Thus the first and second sections are cylindrical, where the diameters of the first and second flow areas are the same; Col. 6, lines 36-51; Figures 1-2C, 2E);
 applying, by the controller 12, a third voltage (i.e. such as 240 Volts. The first, second and third voltages can be the equal or different) to the electrode 16 and modifying the one or more operational parameters (i.e. such as polarity and depth of electrode, increasing charge as related to voltage or current to form the diameters of the hole) of the electrode 16 (Col. 2, line 65 thru Col. 3, line 2; Figures 2B-2C) while the electrode 16 advances toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a third distance (Figures 2C-2D) after the electrode 16 advances toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the second distance (i.e. The electrodes travel distance as shown in Figures 2B-2C of Koa; Col. 2, line 65 thru Col. 3, line 2); 
advancing, by the guide assembly 26, the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the third distance (i.e. the distance traveled by the electrode 16 as shown in Figures 2C-2D of Koa) wherein advancing the electrode 16 and applying the third voltage (i.e. such as 240 Volts. The first, second and third voltages can be the equal or different) create a third orifice section 36 (i.e. the middle section of the final hole where the substantially conical portion begins as shown in Figure 2E of Koa; Col. 6, lines 36-62; Figure 2E); 
applying, by the controller 12, a fourth voltage (i.e. such as 240 Volts. The first, second, third and fourth voltages can be the equal or different) to the electrode 16, and modifying the one or more operational parameters (i.e. the increase in energy discharge to produce the greatest degree of outer spray hole diameter; Col. 6, lines 25-35 and 52-62; Figures 2D-2E) of the electrodes 16 such that the electrode 16 advances toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a fourth distance (Figure 2E) after the electrode 16 advances toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the third distance (i.e. distance traveled by the electrode 16 along the central axis of the hole 20 being formed as shown in Figures 2C-2D that is different from the electrodes traveled distance in Figures 2B-2C; Col. 6, lines 25-51; Figures 2D-2E); 
and advancing, by the guide assembly 26, the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the fourth distance (i.e. the depth of the electrode as shown in Figure 2E of Koa) wherein advancing the electrode 16 and applying the fourth voltage (i.e. such as 240 Volts. The first, second, third and fourth voltages can be the equal or different) creates a fourth orifice section (i.e. the bottom opening of the substantially conical section of the final spray orifice 34, 36 as in Figure 2E of Koa; Col. 6, lines 36-62; Figure 1, 2E), wherein the third orifice i.e. the middle section of the final hole 20 where the substantially conical portion begins as shown in Figure 2E of Koa) and the fourth orifice section (i.e. the bottom opening of the substantially conical section of the final spray hole 20 as in Figure 2E of Koa) form at least a second portion of the orifice 34, 36 comprising a third flow area (i.e. the third section is the third flow area for gases to flow; Figure 2E) associated with the third orifice section and a fourth flow area (i.e. the fourth section is the fourth flow area for gases to flow; Figure 2E) associated with the fourth orifice section (i.e. the bottom opening of the substantially conical section of the final spray hole 34, 36 as in Figure 2E of Koa) wherein the fourth flow area (i.e. the fourth section diameter is the fourth flow area for gases to flow; Figure 2E) is greater than the third flow area (i.e. the third section diameter is the third flow area for gases to flow; Figure 2E. The bottom diameter of the final spray hole 20 is larger than the diameter of the middle section of the through hole where the substantially conical section starts; Col. 6, lines 36-62; Figures 2D-2E).
Koa et al is silent regarding rotating, by the guide assembly, the electrode in a first direction at an angle relative to central longitudinal axis; wherein the first orifice section and the second office section formed at least a first portion of an orifice comprising a first flow area associated with the first orifice section and a second flow area associated with the second orifice section, wherein the first flow area is greater than the second flow area.
However, Aurich et al teaches of an electrochemical machining apparatus (Figure 1) capable of performing the method of forming a hole 27 in a work piece 26 performed by a controller 19 (i.e. a driver) coupled to a guide assembly 1, 15, 18 (i.e. 
Hockenberger teaches that the first orifice section 28 and the second office section 25 formed at least a first portion of an orifice 20 comprising a first flow area (Figure 2) associated with the first orifice section 28 and a second flow area (i.e. Figure 2) associated with the second orifice section 25, wherein the first flow area is greater than the second flow area (Col. 2, lines 47 thru Col. 3, line 3; Col. 3, lines 21-35; Figure 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al in view of Aurich et al in further view of Hockenberger, by modifying the method steps of the controller that applies the first and second voltage to an electrode, that is parallel to the central longitudinal axis of the work piece, to produce a substantially cylindrical portion of the reversed tapered hole as taught by Koa to incorporate method steps of controlling the rotation of the electrode at a pivoting angle relative to the longitudinal axis of the work piece to produce a tapered hole as taught by Aurich et al, and in further view incorporate the method step of controlling voltages to produce a four sectioned hole where the first section of the four sectioned hole is larger than the second section as taught by Hockenberger, in order to generate variations of cross-sectional shapes of bores or recesses with the smallest possible tolerances. 

With respect to claims 3 and 13, Koa et al and Aurich et al, as applied to claims 1 and 11, discloses that the first orifice section (i.e. the top opening of the substantially cylindrical portion of the final spray hole 20 as shown in Col. 6, lines 47-51, Figure 2E) and the second orifice section (i.e. the middle section of the hole 20 which is the bottom end of the substantially cylindrical portion of the final spray hole 20 as shown in Col. 6, lines 47-51, Figure 2E) form at least a portion of an outlet section of the orifice 34, 36 (Col. 5, lines 18-34; Figures 1-2E); the third orifice section 36 (i.e. the middle portion of the hole 20 that forms the top section of the substantially conical portion of the final spray hole 20 as shown in Col. 6, lines 47-51; Figure 2E) forms at least a portion of a middle section of the orifice 34, 36 (Col. 6, lines 25-51; Figures 2E); the fourth orifice section (i.e. the bottom opening portion of the substantially conical portion of the final spray hole 20 as shown in Col. 6, lines 47-51; Figure 2E) forms at least a portion of an inlet section of the orifice 34, 36 (Col. 6, lines 25-51; Figures 2E).
 However the modification of Koa et al and Aurich et al is silent regarding the portion of the outlet section and the portion of the inlet section form a venturi shape.
However, Hockenberger teaches that the portion of the outlet section 20, 22, 25, 28 (i.e. bottom portion of hole as shown in Figure 3) and the portion of the inlet section 21, 27 (i.e. top portion of hole as shown in Figure 3) form a venturi shape (.i.e. from wide to small then wide areas for flow of fluid; Col. 3, lines 5-35; Figure 3). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al and Aurich et al with Hockenberger, by modifying the method steps of the controller that applies four voltages to an electrode to produce a substantially cylindrical and reversed tapered portion of a hole as taught by 

With respect to claims 4 and 14, Koa et al, as applied by claims 3 and 13, discloses a diameter of the outlet section (i.e. the top portion of the hole 20 that is the substantially cylindrical portion of the hole 20 of Col. 6, lines 47-52; Figure 2E hole) of the orifice 34, 36 has a diameter equal a diameter of the middle section (i.e. Figure 2E middle section) of the orifice 34, 36 (Col. 6, lines 36-62; Figure 2E), and a diameter of the inlet section (i.e. the bottom portion of the hole 20 that is substantially a reversed tapered hole where the top diameter of the hole 20 is smaller than the inlet opening at the bottom of the hole 20; Col. 6, lines 25-51; Figure 2E) of the orifice 34, 36 has a second diameter that is greater than the diameter of the middle portion (i.e. Figure 2E the top section of the substantially reverse conical portion of the hole 20 as shown in Figure 2E) of the orifice 34, 36 (Col. 6, lines 36-62; Figure 2E).
However the modification of Koa et al and Aurich et al is silent regarding a diameter of the outlet section of the orifice has a diameter greater than the diameter of the middle section of the orifice.
However, Hockenberger teaches that a diameter 28 of the outlet section 20, 22, 25, 28 of the orifice 20 has a diameter greater than the diameter of the middle section 25 of the orifice 20 (Col. 3, lines 5-35; Figure 3). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al and Aurich et al with Hockenberger, by modifying the method steps of the controller that applies four voltages to an electrode to produce a substantially cylindrical and reversed tapered portion of a hole as taught by Koa et al and Aurich et al, to incorporate the method step of controlling voltages to produce outlet and inlet sections formed in a venturi shaped as taught by Hockenberger, in order to generate variations of cross-sectional shapes of bores or recesses with the smallest possible tolerances.

With respect to claim 5, Koa et al, as applied to claim 1, teaches of the fourth voltage (i.e. under a large energy discharge condition to produce a greater diameter hole) is greater than the third voltage (i.e. under small energy discharge condition with a sharpened electrode 16, Figures 2D-2E) and the fourth distance (i.e. transition from near bottom of hole to the bottom of the hole; Figures 2D-2E) is greater than the third distance (i.e. transition from middle of hole to near the bottom of the hole see Figures 2C-2D; Col. 5, lines 18-34; Col. 6, lines 25-35; Figures 2D-2E). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koa et al (US 7,572,997 B2 as previously recited) in view of Aurich et al (US 7,009,134 B2 as newly recited) in view of Hockenberger (US 6,644,565 B2 as previously recited) as applied to claim 1 above, and further in view of Joslin (US 3,793,169 A as previously recited).
With respect to claim 6, Koa et al in view of Aurich et al in view of Hockenberger, as applied by claim 1, teaches that the second voltage (i.e. 180-200 volts; Col. 4, lines 25-34; Figures 2A-2E) is equal to the first voltage (i.e. 180-200 volts; Col. 4, lines 25-34) and the second distance (i.e. the Z-axis transition within the hole 20 as shown in Figure 2B-2C) is greater than the first distance (i.e. the Z-axis transition within the hole 20 as shown in Figure 1-2B; Col. 4, lines 25-52; Figures 1-2C). 
However the modification of Koa et al and Aurich et al and Hockenberger is silent regarding the second voltage is greater than the first voltage and the second distance is greater than the first distance.
However, Joslin teaches that the second voltage (i.e. power supply total voltage is 14V, but the initial voltage of a hole can start at 10 volts and decay to 6.5 volts over time of drilling) is greater than the first voltage (i.e. initial voltage of a hole can start at 10 volts) and the second distance is greater than the first distance (Abstract; Figure 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al and Aurich et al and Hockenberger with Joslin, by modifying the method steps of the controller that applies four voltages to an electrode to produce a substantially cylindrical and reversed tapered portion of a hole as taught by Koa et al and Aurich et al and Joslin, to incorporate the method step of a controller controlling voltages to produce a hole as taught by Joslin, in order to produce a given hole depth that is proportional to voltages.

With respect to claims 7 and 15, Koa et al, as applied by claims 1 and 11, teaches that the one or more operational parameters (i.e. such as polarity, increase and decrease in the charge related to the voltage and current) include at least one of a polarity of the electric charge applied to the electrode (Col. 2, line 61 thru Col. 3, line 2; Col. 5, lines 59 thru Col. 6, lines 12). 

With respect to claims 8 and 16, Koa et al, as applied by claims 1 and 11 teaches that the work piece 18 comprises at least a first portion 30 (i.e. the substantially cylindrical portion of the hole 20 or orifice 34, 36) of a fuel injector nozzle 18 and the orifice 34, 36 is an injection orifice 34, 36 of the fuel injector nozzle 18 (Col. 1, lines 13-23; Col. 3, lines 55-61; Col. 4, lines 54-67; Figure 1). 

With respect to claim 9, Koa et al, as applied by claim 1 teaches of the applied first voltage generates a spark that contacts the work piece 18 and causes material to be removed from the work piece 18 thereby creating the first orifice section 34 (i.e. the examiner defines first orifice section as a substantially cylindrical top portion of the hole 20; Col 6, lines 45-51. Thus the first section is the top opening of spray hole 34, 36 as shown in Figure 2E of Koa; Col. 2, lines 44-67; Col. 5, lines 18-42; Figure 1-2B, 2E). 

With respect to claim 11, Koa et al teaches of a method for operating an EDM apparatus 10 for forming a hole 20 in a work piece 18 (Col. 3, lines 16-27; Col. 4, lines 35-67; Figures 1-2E), comprising:
i.e. Koa suggest that the central axis of each hole 20 as shown in Figures 2A-2E of a work piece 18 is the alignment points) of the work piece 18 (Col. 3, lines 16-28; Col. 4, lines 53-67; Figure 1), the alignment point (i.e. Koa suggest that the central axis of each hole 20) being located along a central longitudinal axis (i.e. along the central longitudinal axis of the work piece 18 see Figure 1) of the work piece 18 (Col. 4, lines 53-67; Figure 1); 
commanding a logic circuit 12 of the apparatus 10 to apply a first voltage (i.e.  such as 180-200 Volts as shown in Figures 1-2B; Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 25-52) to the electrode 16 wherein the applied voltage generates a spark (Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 25-52; Figure 1); 
commanding the guide assembly 26 of the apparatus 10 to rotate the electrode 16 in a first direction relative (i.e. the rotation of the electrode is perpendicular to the central longitudinal axis) to the central longitudinal axis (i.e. Koa teaches of a downward direction toward the alignment points parallel to and along the central axis of the work piece 18; Col. 3, lines 3-15; Figures 1-2E); 
commanding the guide assembly 26 of the apparatus 10 to advance the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a first distance (i.e. the first distance is the position of the electrode 16 as shown in Figures 1-2B) wherein advancing the electrode 16 and applying the first voltage (i.e. such as 180-200 Volts) create a first orifice section 34 (i.e. the examiner defines first orifice section as a substantially cylindrical top portion of the hole 20; Col 6, lines 45-51. Thus the first section is the top opening of spray orifice 34, 36 as shown in Figure 2E of Koa; Col. 5, lines 18-42; Figure 1-2B, 2E); 
commanding the logic circuit 12 of the apparatus 10 to apply a second voltage (i.e. such as 180-200 or 240 Volts. The first and second voltages can be the equal or different as disclosed in Figures 2A-2C of Koa) to the electrode 16 and to modify one or more operational parameters (i.e. such as modifying the polarity, the voltage, the current, and the depth of electrode, and decreasing charge to create a smaller hole diameter as disclosed in applicant’s specification paragraph; Col. 5, lines 43-58; Col. 6, lines 25-35) of the electrode 16 such that the guide assembly 26 advances the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a second distance (i.e. distance traveled by the electrode along the central axis of the hole 20 being formed as shown in Figures 2B-2C that is different from the electrodes traveled distance as shown in Figures 1-2B) after the guide assembly 26 advances the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the first distance (.i.e. the first distance is the position of the electrode as shown in Figures 1-2B Col. 5, lines 43-58; Figures 1-2C); 
commanding the guide assembly 26 of the apparatus 10 to advance the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 2) by the second distance (i.e. the distance the electrode 16 and referring to the position shown in Figure 2C) wherein advancing the electrode 16 and applying the second voltage (i.e. such as 180-200 or 240 Volts. The first and second voltages can be the equal or different as disclosed in Figures 2A-2C of Koa) create a second orifice section (i.e. the examiner defines second orifice section as the bottom portion of the substantially cylindrical top portion of the hole 20. The second section is located in the middle of the hole 20 that is opposite of the top edge of the substantially cylindrical portion; Col. 4, lines 25-52; Col. 5, lines 59 thru Col. 6, line 12; Col 6, lines 45-51; Figures 1-2C, 2E), wherein the first orifice section 34 (i.e. the inlet opening or substantially cylindrical top portion of the spray hole 20 as shown in Figure 2E of Koa) and the second orifice section (i.e. The bottom section of the substantially cylindrical portion that is located in the middle section of final orifice 34, 36 in Figure 2E of Koa) form at least a first portion of an orifice comprising a first flow area (i.e. the first section is the first flow area for gases to flow; Figure 2E) associated with the first orifice section (i.e. the examiner defines first orifice section as the top opening a substantially cylindrical portion of the hole 20) and a second flow area (i.e. the second flow area is the second orifice section as shown in Figure 2E) associated with the second orifice section (i.e. The second section is the bottom of the substantially cylindrical portion located in the middle of the hole 20) wherein the first flow area (i.e. first flow area is the first orifice section for the flow of gases as shown in Figure 2E) is equal to the second flow area (i.e. the second flow area is the second orifice section for the flow of gases as shown in Figure 2E. Koa discloses that the outer two-thirds of the final hole are substantially cylindrical, and the inner one third of the final hole is substantially conical (i.e. reversed tapered). Thus the first and second sections are cylindrical, where the diameters of the first and second flow areas are the same; Col. 6, lines 36-51; Figures 1-2C, 2E); 
commanding the logic circuit 12 of the apparatus 10 to apply a third voltage (i.e. such as 240 Volts as disclosed in Figures 2B-2C. The first, second and third voltages can be the equal or different) to the electrode 16 and to modify the one or more operational parameters (i.e. such as polarity and depth of electrode, increasing charge as related to the voltage and current) of the electrode 16 such that the guide assembly 26 advances the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a third distance (i.e. the position of the electrode 16 as shown in Figures 2C-2D of Koa) after the guide assembly 26 advances the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the second distance (i.e. Col. 2, line 65 thru Col. 3, line 2; Figure 1, 2B-2C); 
commanding the guide assembly 26 of the apparatus 10 to advance the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the third distance (i.e. the position of the electrode 16 as shown in Figures 2C-2D of Koa) wherein advancing the electrode 16 and applying the third voltage (i.e. such as 240 Volts. The first, second and third voltages can be the equal or different) create a third orifice section 36 (i.e. the top section of the substantially conical portion, located in the middle section of the final hole 20 as shown in Figure 2E of Koa; Col. 6, lines 36-62; Figure 2E); 
commanding the logic circuit 12 of the apparatus 10 to apply a fourth voltage (i.e. such as 240 Volts. The first, second, third and fourth voltages can be the equal or different) to the electrode 16 and modifying the one or more operational parameters (i.e. the increase in energy discharge to produce the greatest degree of outer spray hole diameter; Col. 6, lines 25-35 and 52-62; Figures 2D-2E) of the electrode 16 such that the guide assembly 26 advances the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a fourth distance (i.e. the position the electrode 16 has traveled to as shown in Figures 2D-2E from the previous traveled position as shown in Figures 2C-2D) after the guide assembly 26 advances the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the third distance (i.e. distance traveled by the electrode 16 along the central axis of the hole 20 being formed as shown in Figures 2C-2D that is different from the electrodes traveled distance in Figures 2B-2C; Col. 6, lines 25-51; Figures 2D-2E); 
and commanding the guide assembly of the apparatus to advance the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the fourth distance (See the position of the electrode 16 as shown in Figures 2D-2E) wherein advancing the electrode 16 and applying the fourth voltage (i.e. such as 240 Volts. The first, second, third and fourth voltages can be the equal or different) creates a fourth orifice section (i.e. the bottom opening of the substantially conical section of the final spray hole 34, 36 as in Figure 2E of Koa; Col. 6, lines 36-62; Figure 1, 2E), wherein the third orifice section (i.e. the top section of the substantially conical portion of the final orifice 34, 36 as shown in Figure 2E of Koa which is located in the middle section of the orifice 34, 36) and the fourth orifice section (i.e. the bottom opening of the substantially conical section of the final spray hole 34, 36 as in Figure 2E of Koa) form at least a second portion (i.e. this is the substantially reverse conical portion of the hole 20 which is the combination of the third orifice section and the fourth orifice section) of the orifice 34, 36 comprising a third flow area (i.e. the third flow area is the third orifice section for the flow of gases as shown in Figure 2E) associated with the third orifice section (i.e. the middle section of the final hole where the substantially conical portion begins as shown in Figure 2E of Koa) and a fourth flow area (i.e. the fourth flow area is the fourth orifice section for the flow of gases as shown in Figure 2E) associated with the fourth orifice section (i.e. the bottom opening of the substantially conical section of the final spray hole 34, 36 as in Figure 2E of Koa; Col. 6, lines 36-62; Figure 1, 2E) wherein the fourth flow area (i.e. the fourth flow area is the fourth orifice section for the flow of gases as shown in Figure 2E) is greater than the third flow area (i.e. the third flow area is the third orifice section for the flow of gases as shown in Figure 2E. The bottom diameter of the final spray hole 34, 36 is larger than the diameter of the middle section of the through hole where the substantially conical section starts; Col. 6, lines 36-62; Figures 2D-2E). 
Koa et al is silent regarding commanding the guide assembly of the apparatus to rotate the electrode in a first direction at an angle relative to the central longitudinal axis; wherein the first orifice section and the second orifice section form at least a first portion of an orifice comprising a first flow area associated with the first orifice section and a second flow area associated with the second orifice section, wherein the first flow area is greater than the second flow area. 
However, Aurich et al teaches of an electrochemical machining apparatus (Figure 1) capable of performing the method of an commanding the guide assembly 1, 15, 18 of the apparatus (Figure 1) to rotate the electrode 16 in a first direction at an angle (α) relative to the central longitudinal axis X-X (Col. 3, line 66 thru Col. 4, line 2; Col. 4, lines 58-64; Col. 5, lines 47-63; Figures 4-5).   
Hockenberger teaches that the first orifice section 28 and the second office section 25 form at least a first portion of an orifice 20 comprising a first flow area (Figure 2) associated with the first orifice section 28 and a second flow area (i.e. Figure 2) 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al in view of Aurich et al in further view of Hockenberger, by modifying the method steps of the logic circuit that applies the first and second voltage to an electrode, that is parallel to the central longitudinal axis of the work piece, to produce a substantially cylindrical portion of the reversed tapered hole as taught by Koa to incorporate method steps of controlling the rotation of the electrode at a pivoting angle relative to the longitudinal axis of the work piece to produce a tapered hole as taught by Aurich et al, and in further view incorporate the method step of controlling voltages to produce a four sectioned hole where the first section of the four sectioned hole is larger than the second section as taught by Hockenberger, in order to generate variations of cross-sectional shapes of bores or recesses with the smallest possible tolerances. 

Claim(s) 19 is rejected under 35 U.S.C. 102(a1) as being anticipated by Koa et al (US 7,572,997 B2 as previously recited).
With respect to claim 19, Koa et al discloses an apparatus 10 for forming a hole 20 in a work piece 18 comprising: 
a controller 12 including at least one or more processor and a memory (Col. 4, lines 4-15; Figure 1); 
a guide assembly 26 coupled to the controller 12 (Col. 2, lines 44-54; Figure 1); 

the memory including instructions that, when executed by the one or more processor, causes (Col. 4, lines 1-23; Figure 1): 
the guide assembly 26 to rotate the electrode 16 in a first direction relative (i.e. rotation of the electrode that is perpendicular to the central longitudinal axis of the work piece 18 and individual holes 20; Figures 1-2E) to a central longitudinal axis of the work piece 18 (Col. 3, lines 3-15; Figures 1-2E); 
the electrode 16 to produce the one or more sparks having different voltage characteristic (i.e. such as 180-200 Volts as disclosed in Figures 1-2; Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 25-52) when the one or more sparks are directed toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) of the work piece 18, the alignment point (i.e. Koa suggest that the central axis of each hole 20) being located along the central longitudinal axis (i.e. Koa suggest the central axis of each hole 20 and along the central axis of the work piece 18 of the central hole 20; Col. 2, line 55 thru Col. 3, line 2; Col. 4, lines 54-67; Figure 1-2E); 
the controller 12 to adjust one or more operational parameters (i.e. such as modifying the polarity, the voltage, the current, and the depth of electrode, and decreasing charge to create a smaller hole diameter as disclosed in applicant’s specification paragraph; Col. 5, lines 43-58; Col. 6, lines 25-35) of the electrode 16 and the guide assembly 26 to advance the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a first distance (i.e. the first distance the electrode has travelled as shown in Figure 1 to what is shown in Figure 2B) to i.e. the examiner defines first orifice section as a substantially cylindrical top portion of the hole 20; Col 6, lines 45-51. Thus the first section is the top opening of spray orifice 34, 36 as shown in Figure 2E of Koa; Col. 5, lines 18-42; Figure 1-2B, 2E).
    the controller 12 to adjust the one or more operational parameters (i.e. such as modifying the polarity, the voltage, the current, and the depth of electrode, and decreasing charge to create a smaller hole diameter as disclosed in applicant’s specification paragraph; Col. 5, lines 43-58; Col. 6, lines 25-35) of the electrode 16 and the guide assembly 26 to advance the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a second distance (i.e. distance traveled by the electrode along the central axis of the hole 20 being formed as shown in Figures 2B-2C that is different from the electrodes traveled distance shown in Figures 1-2B) to create a second orifice section (i.e. the examiner defines second orifice section as the bottom section of the substantially cylindrical portion located in the middle of the hole 20. The second section is located in the middle of the hole 20 that is opposite of the top edge of the substantially cylindrical portion; Col. 4, lines 25-52; Col. 5, lines 59 thru Col. 6, line 12; Col 6, lines 45-51; Figures 1-2C, 2E) after the guide assembly 26 advances the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the first distance (i.e. the first distance the electrode has travelled as shown in Figure 1 to what is shown in Figure 2B), wherein the first orifice section (i.e. the inlet opening or substantially cylindrical top portion of the spray hole 34 as shown in Figure 2E of Koa) and the second orifice section i.e. The bottom section of the substantially cylindrical portion that is located in the middle section of final orifice 34, 36 in Figure 2E of Koa) form at least a first portion (i.e. the combination of the first orifice section and the second orifice section as shown in Figure 2E of Koa. The first and second sections are substantially cylindrical, where the diameters of the first and second flow areas are the same; Col. 6, lines 36-51; Figures 1-2C, 2E) of an orifice 34, 36 comprising a first flow area (i.e. the first section is the first flow area for gases to flow; Figure 2E) associated with the first orifice section (i.e. the inlet opening or substantially cylindrical top portion of the spray hole 34 as shown in Figure 2E of Koa) and a second flow area (i.e. the second section is the second flow area for gases to flow; Figure 2E) associated with the second orifice section (i.e. The bottom section of the substantially cylindrical portion of the hole 20 that is located in the middle section of final orifice 34, 36 in Figure 2E of Koa), wherein the first flow area (i.e. the first section is the first flow area for gases to flow; Figure 2E) is equal to the second flow area (i.e. Koa discloses that the outer two-thirds of the final hole are substantially cylindrical, and the inner one third of the final hole is substantially conical (i.e. reversed tapered). Thus the first and second sections are cylindrical, where the diameters of the first and second flow areas are the same; Col. 6, lines 36-51; Figures 1-2C, 2E). 
the controller 12 to adjust the one or more operational parameters (i.e. such as modifying the polarity, the voltage, the current, and the depth of electrode, and decreasing charge to create a smaller hole diameter as disclosed in applicant’s specification paragraph; Col. 5, lines 43-58; Col. 6, lines 25-35) of the electrode 16 and the guide assembly 26 to advance the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a third distance (i.e. distance traveled by the electrode 16 along the central axis of the hole 20 being formed as shown in Figures 2C-2D that is different from the electrodes traveled distance as shown in 2B-2C) to create a third orifice section 36 (i.e. the middle section of the final hole where the substantially conical portion begins as shown in Figure 2E of Koa; Col. 6, lines 36-62; Figure 2E) after the guide assembly 26 advances the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the second distance (i.e. distance traveled by the electrode along the central axis of the hole 20 being formed as shown in Figures 2B-2C that is different from the electrodes traveled distance); 
and the controller 12 to adjust the one or more operational parameters (i.e. such as modifying the polarity, the voltage, the current, and the depth of electrode, and decreasing charge of voltage and current to create a smaller hole diameter as disclosed in applicant’s specification paragraph; Col. 5, lines 43-58; Col. 6, lines 25-35) of the electrode 16 and the guide assembly 26 to advance the electrode 16 toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by a fourth distance (i.e. distance traveled by the electrode 16 along the central axis of the hole 20 as shown in Figures 2D-2E that is different from the electrodes traveled distance in Figures 2C-2D; Col. 6, lines 25-51) to create a fourth orifice section (i.e. the bottom opening of the substantially conical section of the final spray hole 34, 36 as in Figure 2E of Koa) after the guide assembly 26 advances the electrode 16 US.134345721.017toward the alignment point (i.e. Koa suggest that the central axis of each hole 20) by the third distance i.e. distance traveled by the electrode 16 along the central axis of the hole 20 being formed as shown in Figures 2C-2D that is different from the electrodes traveled distance as shown in 2B-2C), wherein the third orifice section (i.e. the middle section of the final orifice 34, 36 which is the top of the substantially conical portion of the orifice 34, 36 as shown in Figure 2E of Koa) and the fourth orifice section (i.e. the bottom opening of the substantially conical section of the final spray orifice 34, 36 as in Figure 2E of Koa) form at least a second portion (i.e. The bottom diameter of the final spray orifice 34, 36 is larger than the diameter of the middle section of the through hole where the substantially conical section starts; Col. 6, lines 36-62; Figures 2D-2E) of the orifice 34, 36 comprising a third flow area (i.e. the third section is the third flow area for gases to flow; Figure 2E) associated with the third orifice section (i.e. the middle section of the final orifice 34, 36 which is the top of the substantially conical portion of the orifice 34, 36 as shown in Figure 2E of Koa) and a fourth flow area (i.e. the fourth section is the fourth flow area for gases to flow; Figure 2E) associated with the fourth orifice section (i.e. the bottom opening of the substantially conical section of the final spray hole 34, 36 as in Figure 2E of Koa), wherein the fourth flow area (i.e. the fourth section is the fourth flow area for gases to flow; Figure 2E) is greater than the third flow area (i.e. the third section is the third flow area for gases to flow; Figure 2E. The bottom diameter of the final spray hole 34, 36 is larger than the diameter of the middle section of the through hole where the substantially conical section starts; Col. 6, lines 36-62; Figures 2D-2E).
Koa et al is silent regarding the guide assembly to rotate the electrode in a first direction at an angle relative to central longitudinal axis of the work piece; wherein the first orifice section and the second orifice section form at least a first portion of an orifice comprising a first flow area associated with the first orifice section and a second flow area associated with the second orifice section, wherein the first flow area is greater than the second flow area.
However, Aurich et al teaches of an electrochemical machining apparatus (Figure 1) comprising: a guide assembly 1, 15, 18 (i.e. this includes the electrode guide 1) to rotate the electrode 4 in a first direction at an angle (α) relative to central longitudinal axis X-X of the work piece 26 (Col. 3, line 66 thru Col. 4, line 2; Col. 4, lines 58-64; Col. 5, lines 47-63; Figures 4-5).  
Hockenberger teaches that the first orifice section 28 and the second office section 25 form at least a first portion of an orifice 20 comprising a first flow area (Figure 2) associated with the first orifice section 28 and a second flow area (i.e. Figure 2) associated with the second orifice section 25, wherein the first flow area is greater than the second flow area (Col. 2, lines 47 thru Col. 3, line 3; Col. 3, lines 21-35; Figure 3).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Koa et al in view of Aurich et al in further view of Hockenberger, by modifying the method steps of the controller that applies the first and second voltage to an electrode, that is parallel to the central longitudinal axis of the work piece, to produce a substantially cylindrical portion of the reversed tapered hole as taught by Koa to incorporate method steps of controlling the rotation of the electrode at a pivoting angle relative to the longitudinal axis of the work piece to produce a tapered hole as taught by Aurich et al, and in further view incorporate the method step of controlling voltages to produce a four sectioned hole where the first section of the four sectioned hole is larger than the second section as taught by Hockenberger, in order to generate variations of cross-sectional shapes of bores or recesses with the smallest possible tolerances. 

Response to Amendment
With respect to the 35 USC 112 Rejection: Applicant’s amendment of independent claims 1, 11 and 19 filed on September 16, 2021, has overcome the previous 35 USC 112 rejection of the last office action. 

Response to Arguments
Applicant’s arguments, see pages 9-11 of remarks, filed September 16, 2021, with respect to the rejection(s) of claim(s) 1, 2-11, 13-17 and 19 under 35 USC 102 and 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 rejections of claims 1, 2-9, 11, 13-17 and 19.

Applicant argues: “However, nothing in the cited portions of Kao, Joslin and Hockenberger contemplates the recited steps of "identifying an alignment point ... located along a central longitudinal axis of the work piece," "rotating ... the electrode in a first direction at an angle relative to the central longitudinal axis," "advancing ... the electrode toward the alignment point by a first distance," "applying ... a second voltage to the electrode ... such that the electrode advances toward the alignment point by a second distance after the electrode advances toward the alignment point by the first distance," "advancing ... the electrode toward the alignment point by the second distance," "applying ... a third voltage to the electrode ... such that the electrode advances toward the alignment point by a third distance after the electrode advances toward the alignment point by the second distance," "advancing ... the electrode toward 

Examiner response: Applicant arguments are persuasive in that applicant’s amendments of independent claim 1 and 11 overcome the previous 35 USC 103 rejection over Kao, Joslin and Hockenberger. Applicant arguments are also persuasive in that applicant’s amendments of independent claim 19 overcome the previous 35 UC 102 rejection of Koa. 
Regarding claims 1 and 11, after further search and consideration, the examiner found that the previous used prior art Joslin was no longer valid regarding “the rotation of the electrode in a first direction at an angle relative to the central longitudinal axis of the work piece”. Therefore after further search the examiner found that Aurich et al (US 7,009,134 B2 as newly recited) teaches the rotation language recited in independent claims 1 and 11. 
The examiner has found that Kao teaches of an EDM apparatus and has a method of drilling a hole. Kao teaches of positioning an electrode guide and electrode using a controller. Wherein the controller moves the electrode guide and electrode 
Regarding claim 19, the examiner has withdrawn the previous 35 USC 102 rejection and now rejects claim 19 under 35 USC 103 over Koa et al, Aurich et al and 

	Regarding the new 35 USC 112 rejections of claim 17, the examiner found that claim 17 depends from the cancelled claim 10. Therefore claim 17 does not further limit the subject matter of any examinable claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        November 15, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761